UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 000-50478 NEXSTAR BROADCASTING GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 23-3083125 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700, Irving, Texas (Address of Principal Executive Offices) (Zip Code) (972) 373-8800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that it was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Largeacceleratedfiler x Acceleratedfiler ¨ Non-accelerated filer ¨ Smallerreportingcompany ¨ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of May 5, 2014, the registrant had 30,622,035 shares of ClassA Common Stock and no shares of Class B Common Stock outstanding. TABLE OF CONTENTS Page PARTI FINANCIAL INFORMATION ITEM1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of March 31, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 2 Condensed Consolidated Statement of Changes in Stockholders’ Deficit for the three months ended March 31, 2014 3 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 33 ITEM 4. Controls and Procedures 33 PARTII OTHER INFORMATION ITEM 1. Legal Proceedings 34 ITEM1A. Risk Factors 34 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 ITEM 3. Defaults Upon Senior Securities 36 ITEM4. Mine Safety Disclosures 36 ITEM 5. Other Information 36 ITEM 6. Exhibits 37 PART I. FINANCIAL INFORMATION ITEM1.Financial Statements NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share information, unaudited) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $3,506 and $3,035, respectively Deferred tax assets, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill FCC licenses FCC licenses of consolidated variable interest entities Other intangible assets, net Deferred tax assets, net Other noncurrent assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Current portion of debt $ $ Accounts payable Accrued expenses Interest payable Amounts payable to sellers for acquisition of stations - Other current liabilities of consolidated variable interest entities Other current liabilities Total current liabilities Debt Other noncurrent liabilities of consolidated variable interest entities Other noncurrent liabilities Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock - $0.01 par value, 200,000 shares authorized; none issued and outstanding at each of March 31, 2014 and December 31, 2013 - - Class A Common stock - $0.01 par value, 100,000,000 shares authorized; 30,622,035 and 30,598,535 shares issued and outstanding at March 31, 2014 and December 31, 2013, respectively Class B Common stock - $0.01 par value, 20,000,000 shares authorized; none issued and outstanding at each of March 31, 2014 and December 31, 2013 - - Class C Common stock - $0.01 par value, 5,000,000 shares authorized; none issued and outstanding at each of March 31, 2014 and December 31, 2013 - - Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 1 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information, unaudited) Three Months Ended March 31, Net revenue $ $ Operating expenses: Direct operating expenses, excluding depreciation and amortization Selling, general, and administrative expenses, excluding depreciation and amortization Amortization of broadcast rights Amortization of intangible assets Depreciation Total operating expenses Income from operations Interest expense, net ) ) Other expenses ) ) Income before income taxes Income tax expense ) ) Net income $ $ Net income per common share: Basic $ $ Diluted $ $ Weighted average number of common shares outstanding: Basic Diluted Dividends declared per common share $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 2 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS' DEFICIT For the Three Months Ended March 31, 2014 (in thousands, except share information, unaudited) Common Stock Additional Total Preferred Stock Class A Class B Class C Paid-In Accumulated Stockholders' Shares Amount Shares Amount Shares Amount Shares Amount Capital Deficit Deficit Balances as of December 31, 2013 - $ - $ - $ - - $ - $ $ $ Stock-based compensation expense - Exercise of stock options - Excess tax benefit from stock option exercises - Common stock dividends declared - Net income - Balances as of March 31, 2014 - $ - $ - $ - - $ - $ $ $ The accompanying Notes are an integral part of these Condensed Consolidated Financial Statements. 3 NEXSTAR BROADCASTING GROUP, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands, unaudited) Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for bad debts Amortization of broadcast rights, excluding barter Depreciation of property and equipment Amortization of intangible assets (Gain) loss on asset disposal, net ) 7 Amortization of debt financing costs Amortization of debt discount 43 Stock-based compensation expense Deferred income taxes Payments for broadcast rights ) ) Deferred gain recognition ) ) Amortization of deferred representation fee incentive ) ) Excess tax benefit from stock option exercises ) ) Changes in operating assets and liabilities, net of acquisitions: Accounts receivable ) Prepaid expenses and other current assets Other noncurrent assets 92 (5
